Citation Nr: 1314381	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  07-39 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to an increased initial rating for migraine headaches, rated 30 percent.

3.  Entitlement to an increased initial rating for a right hand disability, rated 0 percent as of July 11, 2006, and 10 percent as of February 27, 2010.

4.  Entitlement to an increased initial rating for a low back disability, rated 10 percent.

5.  Entitlement to an increased initial rating for a left shoulder disability, rated 0 percent.

6.  Entitlement to an increased initial rating for a left ankle disability, rated 0 percent.

7.  Entitlement to an increased initial rating for a skin disability, rated 0 percent.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The April 2007 rating decision granted service connection and assigned an initial 0 percent rating for migraine headaches, effective July 11, 2006.  An April 2010 decision assigned a 30 percent rating for migraine headaches, effective February 22, 2010.  A January 2012 rating decision granted a 30 percent initial rating, effective July 11, 2006.  The claim for increased initial rating remained on appeal because that increase was not a full grant of benefits sought.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran appealed the denial of increased rating to the United States Court of Appeals for Veterans Claims.  A Joint Motion requesting that the Board decision be vacated and remanded was submitted to the Court in May 2012.  The Court issued a May 2012 Order granting the Joint Motion.  Therefore, the Board has been directed to take action consistent with the Joint Motion.

In a January 2012 decision, the Board remanded the remaining issues on appeal.  However, it does not appear that the remand instructions were completed.  A remand by the Court or the Board confers on the claimant the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Based on review of the Veteran's claims file in addition to his Virtual VA electronic file, this matter is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board sincerely regrets the delay of a remand, this matter cannot proceed without additional development.  Development is necessary to ensure the Veteran is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Joint Motion on the issue of increased rating for migraine headaches found that the Board should discuss the reasons denying an initial rating beyond 30 percent for the Veteran's migraine headaches.  38 C.F.R. §§ 4.3, 4.7, 4.21 (2012).  That the maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability also was set forth.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).  It was highlighted that inadaptability is not defined, as was the fact that there is nothing requiring it to be equated with an inability to work.  Therefore, the Board's reliance on the Veteran's full-time employment was deemed an insufficient basis for not granting a 50 percent rating.  The indication of the examiner who conducted the pertinent VA medical examination in February 2010 that the Veteran's migraine headaches did not require him to take extensive time off work was set forth in this regard.  That the examiner did not comment on the impact of the Veteran's migraine headaches on his work was noted.

VA's duty to assist includes a mandate that any VA medical examination provided be adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  Therefore, another VA medical examination is needed so that the impact of the Veteran's migraine headaches on his work can be ascertained.

VA's duty to assist also includes a mandate that a VA medical examination be contemporaneous if the disability at issue is service-connected.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Olson v, Principi, 3 Vet. App. 480 (1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  The examination must portray the current state of the service-connected disability.  The February 2010 VA medical examination, the most recent examination conducted, is over three years old.  The Board finds that the Veteran must be schedule for a VA medical examination.  Coordination with the Veteran may be necessary in this regard, as he works overseas and thus spends little time in the country.

VA's duty to assist includes making reasonable efforts to assist in the procurement of pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2012).  Further, VA medical examinations must be based upon consideration of the Veteran's entire medical history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Reasonable efforts must be made with respect to any outstanding VA treatment records or private treatment records regarding the Veteran, which would reveal his medical history, prior to scheduling him for another VA medical examination.  That the Veteran works overseas and thus spends little time in the country may be of import in this regard.  For example, VA treatment records were obtained in January 2012 pursuant to the Board's directive to do so with respect to the remanded issues.  However, they were dated only through July 2010.

In addition, the Veteran was scheduled for VA examinations for his other claims in January 2012, but did not report.  The record shows that a notation was made to coordinate with the Veteran as he traveled frequently to confirm his availability.  The Board finds those examinations should be rescheduled.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated from August 2008 to the present and associate them with the claims file or Virtual VA electronic file.

2.  Then, schedule the Veteran for a VA examination for headaches.  Coordinate with him, if necessary because he works overseas and spends little time in the country.  The examiner must review the claims file and must note that review in the report.  The examiner should state the frequency and severity of the headaches.  Specifically, the examiner should state whether there are very frequent completely prostrating and prolonged attacks.  The examiner should also state whether or not the headaches are productive of severe economic inadaptability.

3.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected right hand, left shoulder, left ankle, and low back disabilities.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the Veteran's pertinent VA outpatient treatment records and the February 2007 and February 2010 VA examination reports.  Specifically, the VA examiner's opinion should address the following:

a)  Identify all orthopedic pathology related to the Veteran's service-connected right hand disorder.  Conduct all necessary tests, to include range of motion studies of the right digits and wrist, expressed in degrees.  State whether the Veteran's right hand disorder is manifested by any painful flare-ups, and, if so, their frequency and duration.  Specify whether any flare-ups are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.  State whether any ankylosis (favorable or unfavorable) is present.  

b)  Specify whether there is a gap between the right index and/or long fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and, if so, state whether that gap is one inch (2.5 centimeters) or more.  

c)  State whether the Veteran's right hand disability is productive of any actual painful, unstable or malaligned joint, due to healed injury.  Then, discuss whether the Veteran has additional functional loss due to that service-connected disability and describe any pain, weakened movement, excess fatigability, or incoordination present.  

d)  Identify which muscle groups are impacted by the Veteran's right hand disability.  State whether there is overlapping symptomatology between any affected muscle groups.  Specify whether there is more than one muscle group involved in the same anatomical region.  Also, note whether the overall degree of injury to each affected right hand muscle group would be considered moderate, moderately severe, or severe.  In so doing, the examiner should specifically state whether or not each of the cardinal signs and symptoms of a muscle disability is shown, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

e)  State whether the Veteran's service-connected right hand disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any right shoulder neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to include EMG or nerve conduction velocity studies if indicated.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

f)  Note whether the Veteran's right hand disability is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is unstable or superficial.

g)  Discuss whether the Veteran's right hand disability is productive of any additional functional impairment.  In particular, state what impact, if any, that disability has on the Veteran's activities of daily living, including his ability to obtain and maintain employment.  Also specify whether that disability is productive of marked interference with employment or frequent periods of hospitalization.

h)  Identify all orthopedic pathology related to the Veteran's service-connected left shoulder disability.  Conduct all necessary tests, to include range of motion studies, expressed in degrees.  State whether the Veteran's left shoulder disability is manifested by any painful flare-ups, and, if so, the frequency and duration.  Specify whether any flare-ups are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.  State whether any ankylosis (favorable or unfavorable) is present.  

i)  State whether the Veteran's left shoulder disability is productive of any actual painful, unstable or malaligned joint, due to healed injury.

j)  Discuss whether the Veteran has additional functional loss due to his left shoulder disability and describe any pain, weakened movement, excess fatigability, or incoordination present.  

k)  Identify which muscle groups are impacted by the Veteran's left shoulder disability.  State whether there is overlapping symptomatology between any affected muscle groups.  Specify whether there is more than one muscle group involved in the same anatomical region.  Also note whether the overall degree of injury to each affected left shoulder muscle group would be considered moderate, moderately severe, or severe.  In so doing, the examiner should specifically state whether or not each of the cardinal signs and symptoms of a muscle disability is shown, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

l)  State whether the Veteran's service-connected left shoulder disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any right shoulder neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to include EMG or nerve conduction velocity studies if indicated.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

m)  Note whether the Veteran's left shoulder disability is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is unstable or superficial.

n)  Discuss whether the Veteran's left shoulder disability is productive of any additional functional impairment.  In particular, state what impact, if any, the Veteran's service-connected disability has on his activities of daily living, including his ability to obtain and maintain employment.  Also specify whether that disability is productive of marked interference with employment or frequent periods of hospitalization.

o)  Identify all orthopedic pathology related to the Veteran's service-connected left ankle disability.  Conduct all necessary tests, to include range of motion studies, expressed in degrees.  

p)  State whether the Veteran's left ankle disability is manifested by any painful flare-ups, and, if so, their frequency and duration.  Specify whether any flare-ups are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.  State whether any ankylosis (favorable or unfavorable) is present.  

q)  State whether the Veteran's left ankle disability is productive of any actual painful, unstable or malaligned joint, due to healed injury.

r)  Discuss whether the Veteran has additional functional loss due to his left ankle disability and describe any pain, weakened movement, excess fatigability, or incoordination present.  

s)  State whether the Veteran's service-connected left ankle disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any right shoulder neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to include EMG or nerve conduction velocity studies if indicated.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

t)  Discuss whether the Veteran's left ankle disability is productive of any additional functional impairment.  In particular, state what impact, if any, the Veteran's service-connected disability has on his activities of daily living, including his ability to obtain and maintain employment.  Also specify whether that disability is productive of marked interference with employment or frequent periods of hospitalization.

u)  Identify all orthopedic pathology related to the Veteran's service-connected low back disability.  Conduct all necessary tests, to include range of motion studies, expressed in degrees.  

v)  State whether the Veteran's low back disability is manifested by any painful flare-ups, and, if so, their frequency and duration.  Specify whether any flare-ups are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.  State whether any ankylosis (favorable or unfavorable) is present.  

w)  Discuss whether the Veteran has additional functional loss due to his low back disability and describe any pain, weakened movement, excess fatigability, or incoordination present.  

x)  State the length of time during the past 12 months that the Veteran has had incapacitating episodes due to his low back disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

y)  State whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any right shoulder neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to include EMG or nerve conduction velocity studies if indicated.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

z)  Discuss whether the Veteran's low back disability is productive of any additional functional impairment.  In particular, state what impact, if any, the Veteran's service-connected disability has on his activities of daily living, including his ability to obtain and maintain employment.  Also specify whether that disability is productive of marked interference with employment or frequent periods of hospitalization.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected skin disability, diagnosed as tinea cruris.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the report of the Veteran's February 2010 VA examination, in which his service-connected skin disability was found to be subject to additional exacerbation.  The examiner should also consider the Veteran's assertions that his service-connected skin disability is worse that indicated on that examination.  Also, in view of the February 2010 examiner's findings and the Veteran's subsequent assertions, efforts should be made to schedule the Veteran for an examination during that time of the year when his symptoms are at their most active stage.  However, because of the Veteran's frequent travel, scheduling should be coordinated with his availability.  Specifically, the examiner should address the following: 

a)  Identify all pathology related to the Veteran's service-connected skin disability.  

b)  Specify the location and extent of the skin disability in terms of a percentage of the body affected and a percentage of exposed areas affected, and state the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, has been required during the past 12-month period.  

c)  State whether the skin disability is manifested by exfoliation, exudation, or itching involving an exposed surface or extensive area; constant exudation or constant, extensive lesions, or marked disfigurement; systemic or nervous manifestations and ulceration, extensive exfoliation, or extensive crusting; or whether it is exceptionally repugnant.  

d)  Indicate whether the Veteran has experienced any flare-ups of his skin disability during the last year.

e)  Note whether the Veteran's skin disability is productive of scarring and specify the size of any scar, whether it causes limitation of motion, is unstable or superficial, and whether it limits function.  If limitation of function is shown, state what motions or functions are limited and to what extent.  Describe the current extent and severity of any scarring.

f)  Discuss how the Veteran's skin disability impacts his activities of daily living, including his ability to obtain and maintain employment.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the February 2007 VA general examination report, indicating that the Veteran exhibited characteristics of PTSD but did not meet the criteria for that disorder or any other Axis I psychiatric disability apart from alcohol dependence and hallucinations.  The examiner should also consider the follow-up February 2010 VA neurological examination in which the clinician noted that the Veteran's psychiatric symptoms warranted additional testing.  Additionally, the VA examiner should consider the Veteran's service medical records, which show treatment for anxiety and nervousness, attributable to his combat service in Iraq, and complications arising from excessive alcohol use.  The examiner should consider the Veteran's post-service medical records, indicating that he has exhibited symptoms of PTSD, depression, and anxiety, the latter of which has been tentatively related to the shortness of breath associated with his service-connected respiratory disability.  Finally, the VA examiner should address any pertinent lay evidence regarding a continuity of symptomatology of psychiatric problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner's opinion should specifically address the following: 

a)  Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV).

b)  Provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed psychiatric disability, excluding drug or alcohol abuse, was caused or aggravated by the Veteran's service-connected respiratory disability.  

c)  Provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed psychiatric disability, excluding drug or alcohol abuse, was otherwise caused or aggravated beyond its natural progression by any aspect of the Veteran's active service.

d)  Discuss whether it is it more likely than not (more than 50 percent probability) that any currently diagnosed acquired psychiatric disorder is the result of abuse of alcohol or drugs.

6.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law indeed requires that all matters remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2002).  A remand is in the nature of a preliminary order and does not constitute a decision on the merits by the Board.  38 C.F.R. § 20.1100(b) (2012).

